Exhibit 99.1 To Our Shareholders Funds from Operations, as Adjusted for Comparability (an apples-to-apples comparison of our continuing business, eliminating certain one-timers) for the year ended December 31, 2013 was $941.5 million, $5.01 per diluted share, compared to $778.5 million, $4.18 per diluted share, for the previous year, a 19.9% increase per share – a very good year. Funds from Operations, as Reported (apples-to-apples plus one-timers) for the year ended December31, 2013 was $641.0million, $3.41per diluted share, compared to $818.6million, $4.39 per diluted share, for the previous year. (See page 4 for a reconciliation of Funds from Operations, as Reported to Funds from Operations, as Adjusted for Comparability.) Net Income attributable to common shares for the year ended December31, 2013 was $392.0 million, $2.09 per diluted share, versus $549.3million, $2.94 per diluted share, for the previous year. Our core business is concentrated in New York and Washington, the two most important markets in the nation, and is office and retail centric. We have run Vornado for 34 years. In each year until 2012, cash flow from the core business has increased in both total dollars and on a same-store basis. In 2012, for the first time, there was a decrease, caused by BRAC in Washington. 2013 begins another run of increases. Here are our financial results (presented in EBITDA format) by business segment: ($ IN MILLIONS) 2013
